Citation Nr: 1443854	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-17 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee. 

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee.

3.  Entitlement to an initial rating for gout of the right ankle, in excess of 0 percent from November 1, 2008 and in excess of 10 percent from February 28, 2012.  

4.  Entitlement to an initial rating in excess of 10 percent for gout of the left ankle.

5.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.  





WITNESS AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 2001 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted.

The Veteran seeks higher initial ratings for his service-connected knee, ankle and back disabilities.  The Veteran's most recent VA examination was performed in February 2012.

When the evidence indicates that there has been a material change in the Veteran's disability or the current rating may be incorrect, VA has a duty to assist a claimant by providing a thorough and contemporaneous medical examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)); see also 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002 & Supp. 2013).  Mere passage of time alone does not render a previous VA medical examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  However, a new examination is appropriate when evidence added to the record, including the Veteran's own statements, suggests that the condition has worsened since the last examination.  Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-95 (1995).

In this case, the Veteran's testimony indicates that his disabilities may have increased in severity since the prior examination in 2012.  The Veteran testified that his knees had gotten worse since the examination.  He stated that he experiences locking and giving out of the knees.  

With regard to his left and right ankle disabilities, the Veteran testified that  he experiences several flare-ups per year.  He testified that, during his prior examination in 2012, he not experiencing a flare-up of his ankle condition.  The Board finds that a remand for a new VA examination during a flare-up, if possible, is required.  Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must ensure that the examination is adequate); Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).

Regarding the Veteran's back disability, the Veteran's father testified that the Veteran had required emergency medical treatment due to back pain.  The Veteran testified that, during the previous summer, he had been incapacitated for three days due to his back pain.  The testimony indicates that there is a possible worsening of the Veteran's back disability since the prior VA examination, which warrants a new examination.
In light of the foregoing, a remand is warranted to obtain current findings regarding the severity of the Veteran's knee, ankle and back disabilities.  In addition, as the most recent VA treatment records in evidence associated with the record are dated in April 2012, any recent treatment records should be obtained and associated with the record.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records since April 2012 from the VA Medical Center in Oklahoma City and the Altus outpatient clinic.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Schedule the Veteran for a VA examination of the knees, ankles and back.  The AMC/ RO should attempt to schedule the VA examination in a location that is convenient to the Veteran's residence in Hollis, Oklahoma  If possible the examination should be scheduled during a flare-up of the Veteran's gout.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examiner should confirm that the file was reviewed.

3.  The examiner should conduct range of motion testing of both knees.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee disabilities.  If pain on motion is observed, the examiner should identify the point at which pain begins for each knee.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; if functional loss is identified, to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion for each knee.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation of either knee.  If there is lateral instability or recurrent subluxation present, the examiner should indicate whether lateral instability or recurrent subluxation is slight, moderate or severe.

4.  The examiner should perform range of motion testing for each ankle.  If the Veteran demonstrates limitation of ankle motion, the examiner should indicate whether it is best described as moderate or marked.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's ankle disabilities.  If pain on motion is observed, the examiner should identify the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the ankles due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; if functional loss is identified, to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion for each ankle.

The examiner should also indicate whether ankylosis of either ankle is present.  

5.  The examiner should conduct range of motion testing of the spine.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the myofascial pain syndrome.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether the Veteran has functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the spine and, if so, whether such is favorable or unfavorable.

The examiner should state whether there are incapacitating episodes associated with the Veteran's thoracolumbar spine disability and should describe the duration of any such episodes in weeks per year.

6.  The examiner must also provide an opinion concerning the impact of the Veteran's bilateral knee, bilateral ankle and back disabilities on his employment, to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.

7.  Following completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



